DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without specifying traverse of Group I in the reply filed on 4/26/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.
Claims 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without specifying traverse of a single species in the reply filed on 4/26/2021 is also acknowledged.  
The elected species read upon claims 1-16 and 18-23.  Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claims 1-16 and 18-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kogan et al (WO 2012/140642; of record).
Claim 1 is drawn to a composition comprising:
(a)	a compound of Formula I (in an amount of at least 5 mg/ml (claim 10)) which embraces the following compound species 
    PNG
    media_image1.png
    112
    298
    media_image1.png
    Greyscale
 wherein R1 is hydroxyl; R2, R3 and Ra-Rd are each hydrogen; X is N; Y and Z are each CH; and the dashed line denotes a saturated bond (which also reads on claims 15-16 and 18-22); and
(b)	a carrier suitable for topical administration on skin, being in a form of a water-in-oil emulsion, said emulsion comprising:
from 30 to 80 wt.% propylene glycol;
from 7.5 to 30 wt.% phosphatidyl choline;
from 5 to 20 wt.% lauroyl macrogolglycerides (aka Gelucire® 44/14 (see Page12, Line 18));
from 2.5 to 10 wt.% macrogolglycerol stearate (aka Gelucire® 50/13 (see
from 0 to 2 wt.% ethanol;
from 0 to 2 wt.% caprylocaproyl macrogolglycerides (aka Labrasol® (see Page 13, Line 21));
from 0 to 2 wt.% propylene glycol monolaurate (aka Lauroglycol® 90 (see Page 13, Line 34); 
from 0 to 2 wt.% water (more specifically, about 5.5 wt.% (claim 9)); and
(as recited by claim 11) from 0.2 to 1 wt.% vitamin E TPGS.
Kogan et al teach a “Transdermal formulation of R-55” (Pages 72-74, Example 5), wherein it is noted that compound R-55 entails Applicant’s elected compound species (see Page 50, Compound “R-55”) comprising “10 mg/ml R-55” (Page 74, Line 20), further comprising: 
39.61 wt.% propylene glycol;
4.75 wt.% phosphatidyl choline;
12.68 wt.% lauroyl macrogolglycerides;
3.96 wt.% macrogolglycerol stearate;
1.58 wt.% caprylocaproyl macrogolglycerides;
1.58 wt.% propylene glycol monolaurate; and
0.16 wt.% vitamin E TPGS;
further comprising an aqueous phase comprising “0.5% carboxymethyl cellulose, and respresent[ing] 5 % to 20 % of the formulation” (Page 74, Lines 16-17).
Example 5 of Kogan et al differs from the instantly claimed formulation in the following ways:
(1)	The transdermal formulation of Example 5 is “a stable oil-in water emulsion” (Page 73, Line 3), as opposed to a water-in-oil emulsion; and

Yet, as to (1):  as taught by Kogan et al – further describing the “pharmaceutical compositions formulated for transdermal composition” (Abstract) – “a ‘pharmaceutical composition’ refers to a preparation of one or more of the compounds described herein, with other chemical components such as pharmaceutically acceptable and suitable carriers and excipients” (Page 33, Lines 12-14) wherein, “[b]y selecting the appropriate carrier and optionally other ingredients that can be included in the composition… the pharmaceutical compositions described herein may be formulated into any form suitable for topical application… for example, in a form of a cream, an ointment, a paste, a gel, a lotion, and a soap” (Page 38, Lines 12-16) wherein “[c]reams are viscous liquids or semisolid emulsions, either oil-in-water or water-in-oil” (Page 38, Lines 24-25).
As such, it would have been prima facie obvious to formulate related water-in-oil emulsions comprising compound R-55 based on Example 5 of Kogan et al with a reasonable expectation of success.
As to (2): as further taught by Kogan et al, the amount of propylene glycol can rang “from 25 to 75 weight percent” (Page 13, Line 22) and the amount of vitamin E TPGS can range “from 0 to 1 weight percent” (Page 13, Line 28).
As discussed by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler
In view of all of the foregoing, claims 1, 9, 10-11, 15-16 and 18-22 are rejected as prima facie obvious.
 Claims 2-5, 7-8 and 12 are drawn to the composition of claim 1 wherein the amounts of propylene glycol (claim 2), phosphatidyl choline (claim 3), lauroyl macrogolglycerides (claim 4), macrogolglycerol stearate (claim 5), caprylocaproyl macrogolglycerides (claim 7) and propylene glycol monolaurate (claim 8), as well as the ratio of propylene glycol:phosphatidyl choline (claim 12), are more specifically defined.
Since Kogan et al disclose ranges embracing the instantly claimed amounts of each ingredients (Page 13, Lines 21-28), as well as a ratio of propylene glycol:phosphatidyl choline in the range of 3:1 to 5:1, claims 2-5, 7-8 and 12 are also rejected as prima facie obvious. 
Claim 6 is drawn to the composition of claim 1 wherein the amount of ethanol is about 1 wt.%.
Kogan et al teaches the further inclusion of an alcohol in various compositions (Page 38, Line 21; Page 39, Line 16).  
Accordingly, it would have been obvious to select an alcohol and determine the optimal amount of said alcohol to include with a reasonable expectation of success.
As such, claim 6 is also rejected as prima facie obvious.
Claims 13-14 are drawn to the composition of claim 1 wherein an aqueous phase of said emulsion comprises an aqueous solution of a carbomer (claim 13) in a carbomer:water weight ratio of 1:500 to 1:100 (claim 14).
As discussed above, Example 5 of Kogan et al comprises an aqueous phase comprising “0.5% carboxymethyl cellulose” (Page 74, Lines 16-17), which entails a carbomer:water weight Kogan et al, “carbomer polymers” may be used in place of carboxymethyl cellulose (Page 39, Lines 8-15).
As such, claims 13-14 are also rejected as prima facie obvious.
Claim 23 is drawn to the composition of claim 1 being packaged in a packaging material and identified in print, in or on said packaging material, for use in improving the appearance of aging skin.
Kogan et al teach that “the pharmaceutical composition is packaged in packaging material and identified in print, in or on the packaging material” albeit “for use in the treatment of a sexual disorder” (Page 10, Lines 26-28).  
Applicant is advised that use limitations within product claims do not carry patentable weight unless the recitation of the intended use of the claimed invention results in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
As such, instant claim 23 is also rejected as prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611